Citation Nr: 0426718	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  00-11 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
October 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that granted service connection for PTSD and 
assigned a 30 percent rating effective March 31, 1998.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

VA outpatient treatment reports dated in October and December 
2000, indicate that the impressions were PTSD, anxiety 
disorder, bipolar disorder with mixed psychotic features and 
social phobia.  Upon VA examination in March 2001, the 
diagnoses were mild PTSD and personality disorder.  His GAF 
was reported to be 61-70.  The examiner reviewed the claims 
file fully, but could not find any evidence to corroborate 
that the veteran had bipolar disorder or manic-depressive 
illness.  It was opined that the veteran's mood symptoms were 
attributable to PTSD.  However, a VA discharge summary shows 
that the veteran was hospitalized in March 2003 for 
complaints of anxiety, psychomotor agitation, auditory and 
visual hallucinations, and paranoia.  He was diagnosed with 
severe, recurrent, manic depressive disorder with psychotic 
features and PTSD.  In a follow-up report, dated in April 
2003, the Axis I diagnoses were PTSD; and manic depressive 
disorder, severe, recurrent, with psychotic features.  

At a personal hearing before the undersigned Veterans Law 
Judge at the RO in July 2004, the veteran testified that he 
continued to experience auditory and visual hallucinations.  

In light of the clearly conflicting evidence in the file, the 
Board finds that the record does not contain sufficient 
medical evidence to make a decision on the claim.  The 
veteran has only established service connection for PTSD, and 
symptomatology associated with this service-connected 
psychiatric disorder may only be considered in rating the 
disability.  Consequently, another VA psychiatric examination 
should be accomplished.  

Accordingly, this case is remanded for the following:  
 
1.  The RO should obtain the veteran's VA 
inpatient and outpatient psychiatric 
treatment records since April 2003.  

2.  The veteran should be afforded a VA 
psychiatric examination to ascertain the 
current severity of his service-connected 
PTSD.  The claims folder should be made 
available to the examiner for review 
before the examination.  After a thorough 
examination and a review of the claims 
file, the examiner should list all 
psychiatric diagnoses for the veteran, 
and to the degree possible, comment on 
the level of social and industrial 
impairment the veteran exhibits due 
solely to the PTSD.  The examiner should 
also assign a numerical score under the 
Global Assessment of Functioning Scale 
(GAF) provided in the Diagnostic and 
Statistical Manual for Mental 
Disabilities.  

3.  Upon completion of the above, the 
claim for an increased initial rating for 
PTSD should be readjudicated.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded the applicable 
time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


